Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 1 of 18

UNITED STATES BANKRUPTCY COURT
SOUTHERN AND WESTERN DISTRICTS OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| HOUSTON DIVISION
CASE NAME: | Scott Vincent Van Dyke ; Petition Date:| 05/25/2021
[00
CASE NUMBER: |... 2460082,
t :
THIS REPORT IS FOR THE MONTH/YEAR (example: MAY/1995) OF July-2021
All Individual Debtor-In-Possession Checking, Savings, Brokerage Accounts: All Non-Debtor-In-Possession Accounts:
BANK NAME: ACCOUNT NO.: BANK NAME: ACCOUNT NO.:
| [Frost Bank | XX-XXXXXXX. | [Frost Bank | XX-XXXXXXX
2. | al |
i | ‘ i |
3.1 | | 3.4 _ |
(attach list if needed) (attach list if needed)
A copy of a reconciled statement should be attached for each and all accounts.
L oa $ 5,602.06 Poe | $ 5,602.06
Total Disbursements from MOR-7 Total Disbursements from MFR-2 Total Disbursements
Or Small Business Exhibit B-1 (When the debtor is an Individual)

(When the debtor is a sole proprietorship)

 

Are all post-petition liabilities, including taxes, being paid within terms? Yes[¥/No{___

 

 

Are all U.S. Trustee Quarterly Fee Payments current? Yesl¥_Nol__

 

What is the status of your Plan of Reorganization?

 

 

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

 

Attorney Name: | Susan Tran Adams

 

 

 

 

 

Firm: | Tran Singh LLP i I certify under penalty of perjury that the following complete
Address: [2502 La Branch Street i Monthly Financial Report (MFR), consisting of MFR-1 through
Address: | : MFR-3 plus attachments, is true and correct.

 

 

City State, Zip: (Houston, x 77004
Telephone: [832-975-7300 yo SIGNED

 

 

 

 

 

 

 

(ORIGINAL SIGNATURE)

 

MER-1 |

 

 
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 2 of 18
This FORM is for INDIVIDUALS ONLY

Petition Date: |.

 

CASE NAME: | 5¢ott Vincent Van Dyke

 

CASH RECEIPTS AND
DISBURSEMENTS

1. CASH - BEGINNING OF MONTH

TOTAL RECEIPTS

Draw from (Contribution te) Operation of Business MOR-7 or
Small Business Exhibit B-1

DISBURSEMENTS

SUB-TOTAL DISBURSEMENTS (for Individual)
18. PROFESSIONAL FEES

TOTAL DISBURSEMENTS
20. NET CASH FLOW

21. CASH - END OF MONTH

MEFR-2

SCHEDULE
T&J

MONTH
un

MONTH

MONTH

 

0,00
38,065.00
0.00

17,850.00

$ 55,915.00

22,516.00
910,00
455.00

2,425.00
500.00
170.00
285.00
465.00
520.00

2,201.00

0.00
410.00

$ 30,857.00
0.00

0.00

$ 30,857.00

25,058.00

$ 429.31 |

$ 4,014.20 |/

 

0.00
0.00
0.00

31,500.00

$ 31,500.00

0.00
156.02
9,292.71
793.30
609.52
0.00

0.00
3,570.23
0.00
376.89
0.00
13,116.44
$ 27,915.11
0.00

0.00

$ 27,915.11

3,584.89

0.00
0.00

9.00

2,000.00

 

$ 2,000.00 |}

$ 0.00 '

 

 

{I

 

0.00
15.14
87.62

669.52
781.99

0.00

0.00

0.00

0.00

0.00

9.00

4,047.79

 

f
|

$ 5,602.06 |||
0.00
0.00

 

|

$ 5,602.06 |||

 

$ 25,058.00 ||

$ 4,014.20 |

|

$ 412.14 |]

 

MONTH

$ 0.00
0.00

$ 0.00

Revised: 1/31/2014

05/25/2021

CASE NUMBER: |____ 21-60082)

MONTH

MONTH

 
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 3 of 18

This FORM is for INDIVIDUALS ONLY

 

 

CASE NAME: | Scott Vincent Van Dyke CASENUMBER:;

 

__21-60082

POST-PETITION LIABILITIES

TOTAL SECURED

AT&T U-Verse

of Houston - ARA
City of Houston - Water
T

US Trustee

Midland Insurance

TOTAL UNSECURED $ 718.19 $ 3,281.56

TOTAL TAXES

TOTAL POST-PETITION LIABILITIES (for Individual) CS 718.19

 

MF R-3 Revised: 1/31/2014
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 4 of 18

€S009-TZ -4aquunyy ese)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6L'L¥0'F $ Pe'SLLeL $ CUS
GL 662°C $ ) LO PBP'ZL $ sesuadx3 ssauisng
LZL°C8E $ | fr 9OLe $ asusdxy jed
- $ | pB'6Ce $ 8189 [BUOSISd
00'rz $ $ Bupyed
Le 0vE $ 00°SL $ sobieyo yueg
s]usWwiesingsiq 49uI0
00°000'Z $ | OO'O0G'LE $ cudiN
00°000'2 $ | OO'00S'LES $ | aykq] UeA BSaleuL
s}disoay J8yjO

L202 Aine bzoz unr SLNSWasunasia

 

 

ONY SidIZ94au HSVO YSHLO

 

ayAq URA WUBIUIA 09S awe ase)

 
| abe

Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 5 of 18

aa «| 3 |

dy

 

 

 

 

 

EL Lhe aouejeg Bulpug
EL edi LZ0Z/Ez/2Z0 JO Se aouRjeg JoysiBay
EL LZ SuO}}BSUBI| paseapoun jejoL
EL LLL Suwa} p - SjuawAeY pue sysay9
suojpoesuels, paseajoun
00'0 souRjeg polealD
er 092'rh- suoHoesuel) Pasealy jejOL
82°Z8r'6 SWI} p - Spain pue sjisodeg
Leere'pe- Sud}! 99 - SjJuawARY puke SydaUD
SUOIBSUELL paied[y
er09L' FL aourjeg Buiuulbeg
be ‘ez ine

Lzoz/ez/20 Buipug poised ‘yueg"}sol4
Axsewiuing uoneilouosay

ayAq UeA "A HO09S
*SO4NSOTISTG 438430 PUG PUSWadIBYy JUNODSoY
}¥sodaq ay} uy, peTytTaeds se saT}yTsepTNHeust so saouavasjtp Aue jJsodss pue Ydtaces Uodn JUuawazZeys YUeQ unoA auTWexa Bseatd

zotzt99 tduva boTStZG-StZ AVO NVOIXSW Vilvdvl V7 3SVHOUNd GuVd Lidgad tL'28 90-40
Z91Z199 tava NOLSNOH SS20t9 ONINYVd 207 ASVHOUNd GUuVa LIaad 00°6 90-20
29t2t99 Fquwa solve sot WOO XIVALEN ONINENIBY auva Lidgd bT'ST 90-20
29t2zi99 ‘quva VITE/HO9 NZHV OODANSbSZ¥SN GRAN NZNV ASVHOuNd Guava Lidad BB" 28h 90-20
29tz199 tauva XL NOLSAGH bIe# wa50q% Ligaa sod 19°20r 90-L6S,
z9t2199 *auvd NOLSNOH 334409 370H Wowlds OS ASVHOUNd Guva 1LIaad th'2 90-£ 0}
29T2199 ‘aYNva XL NOLSNOH OT# ADVHAVHd/SAS LIgsq sod og*2 90-20
2912199 tauvo XL NOLSNOH LOUL @ LYWHSLad LIGad SOd 90°TSt 90-20
z9t2T99 taywa NOLSNOH AldS 100d S317S31 - «aSVHOaNd Guva L1e3ad 29°28 90-20
z9t2t99 Fauva NoLSNOH 920 T22 ys9uNEVLVHM ASVHOUNd GYva Lidad bz°gt 90-£6
29tz199 tauva NOLSNOH glet# sva a31soa ASVHOUNd GuVI LIgaa eg*b9 zo-20
z9t2199 7aNv9 NOLSNOH ESS019 ONIAYWd ZVI ASVHOUNd GUuva Lead 0076 20-26
2912199 *auvo G6GRD99-STL GS9b200 A¥OLS INVH ASVHOUNd GuVO L130 G1°2tt TO-26
29tz199 tayva XL NOLSNGH AV GNOWHOIH Lode Lsaud B86 : Ligad Wiv Lsoud oo 002 02-90
z9t2t99 taNvo XL NOLSNOH @ 0825 3YO1S SNS3Y91VA™ Li@ad sod 92°9 as-90
Z9t2199 *aHWo XL NOLSNOH @ 0829 34Y0LS SN3RY91VM Ligad sod 64°62 os-90
z9tzt99 ‘quva NOLSNOH SsAGNT/XNVE ADBKY asvHdund duva L14a3d 99°LS O£-90
WWVAGHLIM NST TEL o0°'009 62-90
2912199 ‘auva THI /HOS " NZNV OSMZOOLIZ¥SN 43AxW NZHV ASVHOMd Gav9 Lissa. 88" ET 62-96
z9tzt99 ‘ayy assb2be-g2z DUSa TWANLYN do Luvdad BSVHOuNd duvo Ligsd= ~ ea'ss 62-90
29t2199 tauva VTL8/WOS* NZHY TMOZHOZ6Z¥SN GAH NZAV aSvHound auwa LraSd zt" 28 6Z-90
z9tzi99 tauva O° MAM//*SdiLH WO9" Addvdo5*HNG ONIMUNIRY Guava Ligdd = Is'zg 62-90
z9t2i99 ‘auva NOLSNOH SUBAOH NAW BSVHOUNd GYVO LIEad ao 9ebt2 #2-90
z9tzi99 tquwa NOLSNOH SUSAQN NBW & 3SVHOUNd GYVd LTaad GI'y90'2 #z-90
z91zt99 tauva bot el2g-stZ AVI NVOIXSW VILVdVL ¥1 ASVHOUNd aYVI LIagza Lg hb 8z-90
29tzi99 ‘auva O020-296-ETL YSATU-A9VHOLS XSL 914 SSVHOUNd GYVI 113d bg'9a 82-90
AWAVECHLIM YaTISL ao‘aga'2 GZ-90
29tzt99 ‘quva NOLSNOH S:AGNI/¥NVE ADSHV aSvHouNd auva Liaad ab-9 Gz-90
z9tzt99 ‘auva @L29-69b-Gae8 SdV1 LS3N ASVHOUNd GVO L1a3a eg'a2 g2-90
z9t2zt99 7ayWa NoLsnox S.AGNI/YNVE ADAH 3SVHOMNd Guva LIgad 6L°62 b2-90
29t2z199 fayva NOLSNOH £699 S,ONINOG ASVHOWNd GuVa LIagaa be LT bzZ-90
NOTldryosaa NOILOVSNVYL LNNOHY 3ivd

worn eee eee nee eee eee ene e--  SLIGSQ/STWMVUGHLIM YSHLO 0 +--+ - 2-222-222-2222 2-2-2 eee eee eee

i

00001 310-001-002-TOFRST02003900053952-LETTERO1_10Z-00-0-00001 310

AXOSHD YNISTYO BHL SO BOVHI NV SV ATIVOINOHLOATS GHAISO394N #

 

 

se 21-60052 Document 56 , Filed in TXSB on 09/07/21 Page 6 of 18

 

| STWAVECHLIA i Siisodsa
AGEs

    
  

| 1 ¢9°6st # &lbp 2t-Le-~.
LNAOWY 4IBHID aLlvad I LNAOHY NOSHS aivd | ANAQHY 4O3HS Siva )
taeeeee ween renee ere ee- wowace ee eeeeee-  GIWd SNQSHQ  ------- +22 2-2-2 - 22-22-7222 +++ - eee eee
29T2199 *GHV3 VM THIS /HOS°NZKV SN 43H NZNV SVGA L1G5u3 auvod LIdaa 9£L£°652 2t-L0
2912199 *QHV3 VM TIIG/HOO°NZHYV SA GAN NZHV SVGA LI1G3u5 Guvo Liagad 2T°Sht 2t-20
29T2199 “Cuva Xi 842e2-992-008 NOLSNOH LSVIHOD SVEA LiGsyao auva Lidgad oo°os TO-40
NOTLdI¥9osad NOTLOVSNVAL LINNOHY saiva
| oa°oca'é Lisodsda S2-90
LNNOHY NOTLOVSNVAL g3lva f LNNONV NOILIVSNVSL silva
wen ner en eee ree een eee eee ee ++ SLIGBYD/SLISOdSd --------- Salata wee ree ene eeeee-
oa* | G2° 952721 [2s I ee" 2e5's To 6 ] 2° S9L a]
ANSWALVLS SIHL SONVIVE T LNAOWY I “ON I INNOWNY I “ON | LANSHSLVLS LSV1 SONY IVa
|
NO

"PLOY a4 ,ABYR BYSYM JBPREW OU SYN] pue SCAITOb ‘Sp4ued ATpaua
faBeGysaow sndA Bas UBD NOA BuyyHueg Buy Tug ysoug 40 ddy 4sauy
ay} 03 uy BolT NOAA usuM ‘eoetd vue UT SsaoueUTs wNOA TTe aas

a

90022 XL NOLSNOH
QA18 HLNOS SES
SHAG NVA ALLOOS

 

b $0 [ 36eg ~
OAY OOOCIO-ZOT LOUALLAT-ZS6ES O06 E00ZO.LSUAGL-OLE L0000

 

1202-91-20
GanSsi LNAWALVIS

DICA TQUBIA] ZOLOL SUXOL “W164 34104 GOS9L Xeg “O'd

SLOL-€1S-008-1 1SO I ei ae

we
YIVD NOLLVIAYOANI YOS ANS
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 7 of 18

“S@4NSOTISTG 48420 pue ZUueUasuGY YUNODSY YIsedag ayy

UT peTsTIads se sSaTRTvepnhas4T so sadsuasajstp Aue yuodos pue ydtacses uadn yuswazezys YyUueG snNoA auTwexa oseetd

‘ainpaaoid Bujsueyeq ayy ut days yoea maine) pue yOOGYDAYS INOA UY LONIPpe ary YOeYS ‘uarayip ale seouEjeg

asaig 4 (OL aur}) ainBy aaugjeq yoogyaaya pajsnipe inod yoyew pynoys (g aury) eouRjeg juNOSae IND) “anageE JeaysyioM aig ajajdusoo ‘eouajeq juawajEys INOA AAA OL "p

“p aur] Uo yuaUa}E}s INOA UO you yn ‘1e]siGas INOA Ut 97e yey

S}1paia Jaujo Jo sysodap Aue ay2~q JuN0O32 IndA O} pa}ipaia uaaq aaey Spun} ay) Jeu] aleaIpU Oo} UaWWA}E}S INOA UO Sy paso JeYJO pue sysodap ye yretW ‘saysiGas INA UT ‘E

‘aaoge papj~gid

@aeds ay} uj juausaye]S sNOA Ua JOU yng "1075/6a2 An@d Ut ase yeUY Sap 4eyjO JO Sydayo Aue 4S!7 ‘JUNOD9B INGA WOU] UMeIpY}M uaa eAeY SPUN] ayy 7eY) a]eI!pUl a} }UeWWa]P]s
Jnod uO SIgap JaujO Jo SeArBIpyyn Wy “SNoayo ay) jj}e@ Yeu ‘1ajsiGal INCA uy “Jays}Ges yooqyoays inod YM uaWA]E}S ayy }O JOY ayy UO UOQBWOyUL yDaYo aL aedUIOD ‘Z

‘1a4816@s InOA U) palayua ueaq aney suOAsesUes) Gu;pUesino fe Jey) AIBA “Ajajdwoo S| 1aySIBa1 YOoQyoaYa snOA ains ag “|

aoupjeg

 

(y aury) POL

 

$ yooqyaayD paysni[py ‘o1

 

 

yooqyoaya JNOA ut

 

pajajua uaag jou aney

 

 

yey} JUaLWAa}e]s INGA UO

 

 

BHuveadde syipaio jaujo

 

 

 

 

 

 

 

d 4 JO ysasajui Aue ppy ‘6
$ IF}OIGNS “sg
yooqyoays

JnoA ul pasajue usaq

 

jOU BABY jeu} Sabieuyo

 

$ - yueg Aue joeyqne “2

 

 

aourjeq

 

 

% yOoqyoayo INO, Ja}Uy “9g

 

 

aouRjeEg
¢ yunoasay ano, ‘cs

 

 

 

juawaze}s

 

UO UMOUS JOU S}yipelo

 

 

$+ Jayjo / syisodaq ppy “py

 

 

$ 12}0}GNS “€

 

 

(jUaweaj}e}s

 

SI} UO UMOYS OU

 

SHqap Jayjo / syoayd)

 

$ - V Sur] eNGNS °e

 

JUSLU9}E}S JO JUOIJ UO

 

 

 

 

 

$ UMOYS BOUBed Ja]ugq OL

 

qunowy

SHqeaq 13410
paquiny yIyD

yaaysysony

“says Bas snoA

ul pasajua jou sucpoesue.y Buipueysine Aue pue juawayeys ind ‘says}Has yoaqyoays InoA paau |L,NOA ‘ujBaq NOA aiajag ‘yooqyaoys Inad aouElEG Nod djay A Jeayswiow Siu

b 40 @ a6eY

:yOoqy9aY9 INOA aouRjeq 0} MO}

JuaWa}E]s Siig Jo UO at} UO pays! Sse@ippe pue yxUeG ary OY LNyas pue dyID (¢

 

ainjeuBis

JEQuINN junoooy
JaquinN Junossy
Jaquiny junosoy

Jaquiny junoasy
Jaquinn unosoy
Jaquiny Junoaoy

 

"SUBO'] pue SQD jaxley Aouoy ‘sBujaeg ‘Bupoeyo Gujpnpou; payepdn aq pinoys Yorn syunosse ye ys14 (Z

waWaAYEys siyy jo Uy ay} UO UMOYSs UOREUNOsUL SSa/ppe ey] oF saBueYya aNRW (1

“suO|ONASU! asa) MOO) ‘SSauppe INCA abueYD of ‘Ajayejpaul Ssoippe jo SoBueyo Aue jo sn Ayjou aseayd

 
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 8 of 18

*Sa4NSOTISTG J34y}0 pue JUusWaauBy jUNODOY
F¥SOdsq A842 UT PaTypoads se SaTRTIETNGHosut so saouavajstTp Aue Jsoday pue Ydteoou uodn JUuaWw|azZe3s Yueq snoOA auTWeXxa asedtd

 

“BSAOGE PARSTT STe3O} azpeq-o3-yea,
By} WO4s Pezanpap usaqg aAeYy, 539s GO PUB ASN PEpungss AKuy

whe $3354 LAvada3A0 WLol | -

J=----- weececeee [ever eeeeeenee- eee we neeeee

f Slva-o1-uvaa | doldad SIHL

po a

 

 

 

 

WWLOL i Wwio. | -
Rw Be eee Se Pa
| L6°2L9'T f2:yto'b o2-90
60° 91-20 | 9b°9OL'T 16° LR2%b 62-96
Os" 26b'1 Gt-40 | 9b°91LS!2 2b°990'S 82-90
ge-oess‘t bi-20 | SL£°064'2 eo°o04'sé G2-90
LU°TbO'T st-z2o0 | 2G°8248'¢ 69°STL‘2 b2-96
so°es6g't z2t-40 | go°2c6's 2e°e9L'2 2-90
|
BONV IVa g3iva | BIONVIVE SINVWVG alvd
wanes wrt rrr eects etter ee eee eres FONVIVE ATIVE ~~ 2-2-2 - eee eee eee eee e eee eee ee eee
13daq SNISQ15 ge'6l2‘t 91-20
LNAWLSOrdy SNISO19 AU tol $T-20
2912199 tauva NOLSNOH VIHSLSO VddOo *1SL SSVHI8Nd AGuvd Liaada 96° 1S 91-20
29t2t99 tauva NOLSNOH AMYIX-OTEMOW ONTYNNIaa auva Liasa 66°41 91-10
2912199 ‘adyuvo NOLSNOH Dad ANWdHOS 3d009 xLSi BSVH3YNd Guva Lidsada 61°68 ST-£0
29T2t99 -duw3 botetag-ets AVO NVOIXSH VILVdVL V1 ASVHIUfd GuVI 1L1asa bt 6b ST-20
2912199 ‘auyuvsa XL NOLSNOH OSS €-3-H LIdad $Qd G6°b 51-26
29T2199 ayava NOLSNOH boeebl2# XY AIHII ASVHOuUNd Guava LIdsa 69° aT 51-20
29gtztg9>s tayva NOLSNOH DIGaH NOLSNOH SONVT80d ASVHIUNd GNVD LIGsa Bt Ot bT- LP
29Tt2t9s duva NOLSNOH 371 3JIN3Id ASVH3uNd Guvo Lidgaa 29°92 5I- )
29T2199 ‘quyuva NOLSAGH 99S0# 10d8q0 SWOH SHL ASVHOYUNd Guva LIGaa ga°ts Et-ke
2912199 *duv3a XL NOLSMOH 665% G-3-H LIGdd Sod 89°06 eTt-£0
z9t2t99 =dyuvao NOLSNOH Qbo1# dOHI SSVHOUNd Guava Ligaa ee°2¢ et-2a
2912199 ‘adyavo XL NOLSNGH 66S @-3-H LIdad sad o0°OS 2t-20
29Tet9s *aquvo XL NOLSNOH bIS# BRINN LIGsq Sod ag*sé 21-20
Z2oizt99 ‘auvo XL NOLSNOH 204 ADVHUVHd/SAD AYG3q sod 6b°6 2t-d0
29T2199 tdayv3a boTelegc-Sts AV NVOIXAW VILVdVi V1 SSVHOUNd GuvI Lidad eo°ab 2t-20
2972199 :ayuv3 XL NOLSAGH £850 SO# AIVWNNVHd/SAD LIdsad $Od 6b°2e 60-40
WAVUCHLIM AS11384 og’ oad‘ 80-20
29T2t99 duo NOLSNOH SIVA LSIGOHLSW XUVNVUV SSVHOUNd Guvod Lidad oo°oT 80-20
29tz2199 -duvo NOLSNOH SGe0T9 ONTAYVd 277 SSVHOYWNd Guvd Liaad 00°s 40-240
29TZ199 tayuy5 TIIA/HOONZNY OHHOIZTG2¥SN GAN NZWYV ASVHIUNd duvd LIGad 42°69 20-20
29T2t99 -ayuva XL NOLSNOKH AV GNOWHOIY £4022 LSOYA 8866 Ligsdq Wiv Lsous 00°GG2 90-40
2912199 *ayuva TVITG/HOS*NZAV VY THASd 16624W09  NOZYVNY SASVHOUNd Guva Lisa a2'eb 90-20
2912199 *adyuvo XL NOLSNOH 66SH @-3-H LIGsq Sod et bt 90~40
NOILd 1 ¥9S3aG NOTLOVSNVAEL ANNOHY 31LVvd
wn een eee eee enna eee ---->  SLIGMSO/STVMVUGHLIM YSHLO  -------------------------------- wees
COSANTINOD) O9c0eb¢e 09 "ON INNODDV | INNODDV TIVNOSHad 1soad
AMAG NWA A LLO9S
b $0 ¢ a6eq
1202-91-20 a

QANSSI LNSWALVLS
DIG JoquIdA] ZOOL SeXa], W4OM Od 60S9L XG “O'd

SL9L-E1S-008-1 1soO J ei QW,

a
TIVD NOLLVIAROANI UOd ; FAS
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 9 of 18

88°622'L$ OF LZ/9L/20
gk MEADICOVELY
3B b L aN 3 mey-8 ae
koi a noenmrn Arsene Mone
FPR BE clint
ONSOLHE OS « cumncm ial Bs
ene uigaa yO Re
o0'000'z$ O# b2/Sz/90
| ah REOQOGAITN sSb TEN te
S oe" ooo $ maw . aay
2 _. Sheps
a Dents POP prereset eer
= oncash@ oS samy Fa ef =
ee aeons $4
b 30 b eBeYg
1202-91-L£0
GQANSSI LNAWSALVLIS
* BLOL-ELS-008-T

TIVO NOLEVAINOANI YOd

00°000'LS

TEMBIDUTLAA

BO9LORRD a #

a eomaee

&¢ 6SL$

BERDOCOYES KO2EOA2DA Ty
Coma,

Ji wt on

L2Lh, Pe ero Mea

O#LZ/80/20 00°009$

Gum
fawy area

Say arnt

Q 700% 5

ot

wager

=
=
3
5

#01 rasnaé os. ji ivobooviny BH shea: nyona

 

 

 

O# 12/62/90

HERDICOSE TH 47 O80E Oe

wer

ager rnp
oe

BRU war Meters

Dig, pre peepeayt xg sau

ue OC aan ley ow “ane
“He Ae he =) Q9SdbAhY OS « Sy “ase nefepy =
wan {3 sntomane 08
6Lyp#LZ/2L/Z0 00°000 ‘6$ O# b2/Sz/90
a yaucetor svacosoni>
wren :
: —

 

 

AYAG NVA A 1LL09sS

DIGA qua] ZOLOL sexXOL INI Wed 60S9T XOD “O'd

1SO] qs wy

IN
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 10 of 18

| abeg

 

LE LSE pe- LE LPL
00°010'rz- 88622 L-
ZL OEL'22- SOP
Lb 'S2@l'@e- Sb Ob-
66 ¥12'22- 69°8L-
oe '969'Zz- 66°6L-
Le 919'2z- e@G'9e-
62 6p9'@2- 6b 6E-
09°019'22- vb 6b
OF L9G'ZZ- 6r6e-
L6'199'2Z- 00°0€-
26° L2$'2z- ce ce-
S9'68r'Z2- 6Y 2e-
QL LSP'te- 98°LS-
oe SoP'e2- 08°€6-
OSL bS'2z- 00°8h-
0S €9¢'Z2- 00°000°}-
OS*E9z'L2- €S'6Si-
26°€0}'b2- 00°01-
26°€60'12- 00°S-
246°880'}-2- 00°002-
26'888'02- ogc
L¥'988'02- LL er
92°€88'0Z- 00°6-
92°¥L8'02- evi
¥9°098'02- PL'SL-
0S°Spe'0Z- LL°ce-
6L°218'02- Oe cy
69°021'0Z- 22°69-
ZE4OL'0E- e9°28-
O2L'€19'0¢- LO°ZOL-
60°14+9'02- SO LEL-
€0°08¢'0e- 88° eer
GL LP6'6L- ve'Sh-
Le’ Le6'61- eS p9-
ge 299'61- 00°6-
ge'8S8'6}- GULL
€2'9rZ'61- 929°
L6°6EL'61L- 6L62-
BL OLZ'6L- 99° L€-
29 °719'64- 00°00e-
eG ZLy'6L- geel-
POESh'6L- oh LE-
ZG9OLY'6L- L£9°Lb-
G6'89e'6}- Lg°2g-
vr Lbe'6h- 00°S9-
vr Ore 6L- yg'9e-
06'6S1'61- 00°009-
06°699'81- Sb pgo'e-
SLS6P'9L- oo'ger'z-
SL°6S0'rL- 8P'9-
Le€90'vi- 00°000'2-
£2°€90'Z1- €G’s-
pL ppo'zi- pS Li-
06'920'Z1- 62°6¢-
LL Z66'LL- SP 266-
€9°F00'b L- 89°Z20'L-
G6'9Z6'6- Sv bez i-
Z2G°S89'8- Sg°98z'L-
26'86€'L- 6P'PZe'L-
eb’ Pz0'o- QL Ze2G-
ce'709's- 8e'8e6-
v6'E9S'b- 8y'766-
OP’ L2S"€- OP BZL'L-
oo ePr'2- ZL ESL Le
82 E92 |- 82 ESZ'1-
er'ogz'vh

aourjeg junowy

DE DK DK DK KK OK DK DK DS OK PK DK DK OK OK DK DK OCS DK OK OK OK OK KOK OK OK OK KOK OK OK OK OK OK OK OK KK KOK DK OK OKO OK OK KOK OOK OK OK OG OK OK OK OK OK OK OK OK OK OK OK

419

*JSBOWOD

a3H

$,0uR|God

H BPH

YSPAA 1BD J3}SHN}
XOQ OUI
Auedwioy apoosy
 uBoIxaly BHede lL e7]
Aoeweud SAD
aay

dOHI

Aoeuueudg SAD
jodaq swioy ay}
1aBory

 uBoIXey] enedes ey

YseQ

AopewweW WW intuBo,

Bupyedg

Bupyed

yseD

Aoewuueud SAD
BOL JORG

Bupyed

@3H

XaieN

“ UBOIXe|] eNedel ey
wog uozewy

woo ‘uozewy
Aiddng jood salsa}
JaBoly

peWws}od

wo uoZzeWYy
saBingeyeym
09}809

SJE9 OWL

IneHy-n

suasiblean
suaaibjenn
SNNOAA

Yyseg

woo ‘uozewy

wo ‘uozewy
 UBOIXey enedel 24
Appeg 06
BuUeISINO’] JO a}e}S
abeloys xa Big
ysey

SIBAOI USIA] SONU
SIOAOIN] VOY] SIU
SNNOAA

Yyseg

Sqe"] JSON

BZZiq $,0ULLUOG
SNNOAA

eban | o1pad

{z} uosipeg fr eAo}e]
{z} ozey wen
{z} skew y suuelig
BIPURUING BUIANPH]
{z} eun) oq shpeigy
{z} uosipeg pf ekoje]
eBaa | 01pad

{z} shew y suueug
BIPURBWUING BUIANPY]
{z} ozey Wey)

99FP
LOvp
vObv
SOPy

LZ0Z/9 1/20
bZ0d/9L/L0
bZOZ/P 1/20
bZ0Z/¥ 1/20
LZ0Z/vL/L0
LcO0e/¥ 1/20
LZ0Z/v 1/10
LZ02/v 1/20
bZ0c/P 4/20
LcOc/2L/20
L2Oc/Cb/L0
LZ0z/Z1/20
bZ0Z/Z4/20
be0Z/21/20
TACrALAD PAY)
+202/60/20
4202/60/20
4202/80/20
LZ0Z/L0/20
b202/90/20
Lc0¢/90/20
L20C/S0/20
+Z02/S0/20
bc02/S0/20
b202/S0/20
L202/S0/20
L202/S0/L0
+202/S0/20
L202/S0/L0
LZ0¢/S0/20
L20¢/S0/20
LZ02/S0/L0
LZ02/S0/20
béOc/c0/L0
b20e/20/20
LZ0¢/LO/L0
-Z02/L0/L0
b207Z/0€/90
Lz0z/0¢/90
Lz0¢/0€/90
bZ0Z/0€/90
}202/82/30
b20Z/82/90
b20¢/82/90
+202/82/90
b20Z/82/90
}c0c/8¢/S0
L202/82/90
4202/82/90
b20z/8e/90
b20Z/Sz/90
Lz0z/Sz/g0
} 20/22/90
t20Z/22/90
Lc0c/e2/90
LZ0Z/¥1/S0
LcOd/PL/SO
bZO¢/¥ 1/90
LZO¢/P L/S0
bzZOZ/PL/S0
LZOc/OE/P0
LZ0z/0€/r0
LcOC¢/0E/b0
bZ0Z/0€/0
Lc02/0E/¥0
Lc0Z/0E/¥0

yoeyD
JapSuBly
wpeayd
yoayd
yoa[d
yoayuD
yoeUD
yosayd
yayD
yIBYD
yoayD
yOByD
yosyuD
34D
ywBUD
yaUD
yOoyD
yoayD
yIBYD
BUD
yoeyUy
yo9BYD
yOsUD
yos"uD
yoeyD
yoayD
yosyD
ysyD
yoauD
yoaUuyD
y99YUD
yoayd,
yoayuD
ysayD
yoayD
weayD
yoeuD
yoyo
yoayD
yOOUuD
YOOUD
sOBUD
yoeuD
yOSUD
yoeuD
OBYD
yay
BUD
9384D
YOBYyD
yOBUD
YOBUD
yosyuD
yoBUuD
yoeuD
yoayoked
yoaysked
yoayoked
yoayoked
yosyoked
yoayoked
yoayoked
yosyodee
yosyoked
yoayohed
yooyoAed

Sta}! gg - SJUaLUAeYg puke sysayn
suoHoesuell pareajo

aouejeg Buruuibag

 

awenN

wAN

a}eq

adAy

 

Lz0z/ez/Z0 Buipuy pone ‘yuegysoiy
[lejoq uoHeIIDUODBY
ayAq ueA ‘A HO9S

be/€z/80
INV SS°6
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 11 of 18

zaBbed

 

 

 

 

 

 

 

 

 

 

 

EL bLt aV2e6'bl-

Lhd gLze6'yh-

eZ’ bab €LbLt-

EL bLb el beh

eL'bLb- ey'eLl-

oe zs- Ze'Sz-

8y'92- 8y'9-

00°02- 00°02-

00'0 ev'092'bh-

ev 09L'p1- e¥'09L'b1-

e8'zeh'6 88'2ar'6

88'28h'6 91°62 X

Z1€22'6 ZV eLt x

00°0S0'6 00°0S x

00°000'6 00°000'6 X

Le'eve'ye- Le'ebe'pe-

Le'er2'p2- 89°Or- X

€9'202've- 9b" LS- X
aourjeg junowy NO

“ yWpalg jodag awory
jeu ueuny

SNNOAA
aSiMaUll |

WOd UOZELUIY
won UuoZzelUYy

HOV
HOV
HOV
HOV

eourjeg Buipuy

LZOZ/EZ/L0 Jo se souejeg Jajsibay

suonoesues| paleajoun jeqoL

sjuewAed Pue SYD9UD [e}OL

} 20/01/90
bZ0Z/S0/L0
0202/62/60
O020z/zz/SO

4osyo
By
yay
syd

Sud}! p - sjuswAeY pue syoayy
suoyoesuell paleapouy

aougjeg poesia

suoioesuel! paiea[o jejoL

syIpaig pue syisodagq jejoL

LcO/P 1/20
bZ0Z/¥ 1/20
LZOZ/L0/20
LZO/S7/90

ysodaq
ysodaq
yisodaq
yisodeq

SUIS} p ~ S}Ipsin pue sisodaq

s]ustuABY PUB SYOSYD JEIOL

 

@3H HOV LZ0Z/9L/20 yBUD
e119}8Q eddoo Shp bZ0z/91/20 ya"
owen wn ajeq ad

 

 

L20z/€2/20 Buipuy poled ‘yueg soy

[eJaq UOHeIoUCIay

ayAq UeA “A }0IS

b2/ec/80
WV SS:6

Ne
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 12 of 18

| aBed

 

 

 

 

 

aouejeg Buipug

8S°L0E
aby LSe- SuO}}OBSURI] MAN |2}0L
€6'79 wea}l | - SHpalg pue syisodaq
Ge 2ze- SUIS} 9 - SJuawARY pue sy9ayD
SUO}JORSURLL MON
00°S9¢ LZ0Z/LZ/L0 JO Se ooURIEG Ja}s!Bay
00°S9s¢ aouejeg poleajy
00°S9S SuO|JORSUBLL PaleajD je}O],
LE ZZe'e Sd} g - SHIPain pue spsodag
LLZo2'2- Sula}! g¢ - sjuowARg pue syooy
suo|joesuel, paseal
00°0 aouejeg Buluuibeg
1 a A Lz ‘22 ine
Ws

 

bz0z/Zz/Z0 Buipugy poued ‘dig - yueg }sol4
Avewiuung uojellouojey
ayAq ueA “A BGIS

b2/20/80
Nd b2:b
yrsodeg ay} ut patyfoads se saTzTeqn

"SOUNSOTOSTG 404930 pue JUBBeuBYyY PUNO

BaustT 40 SaduadaggTp Aue juodas pue ydtacas uodn que

wazeys yueqG INOA auywexs aseatd

 

 

 

otoosts ‘aquvo XL NOLSNOH ocot a€-3-H Ligad sod 9g°bT L2-2£67
o1agosts ‘duva XL NOLSNOH @ 0829 3HOLS SNABYDTVM LIGad Sod BT b2 92-LL
oroesia ‘quvo XL NOLSNOH bISH# YASONA LIGAG Sdd 62° 2b5T 92-L0
siaoste ‘auvs NOJSNOH gstot# Sv O91LS05 HSVHONNd AsVv3 Ligdad b6g°09 92-40
oToosTs *ayuvs NOLSNOH 343409 310H AXOVIdx DS 3SVHOuNd GuVa Lidsa 09°9 92-40
o1eosts :aquvo TOUZSBL-ETL 929952400 AYOLS TAVH A ASVHONAd auva Lidad gL°@ 92-40
oreosts -auvao NOLSNOH WOOU Lid BHL ¥LSL aSVHOMNd Guva Liaa 65°29 92-20
QZ2TOXXXXXXXXXX SAS exXnTaG SSENISNd yos x10 Ligadq JINOYLIATS L2°O0b0E e2-L0
atoosts -aquva FVIIE/NODNZRV Vo ObOSXMbRZxNOD” NOZVHV ASVHOUNd Guvo Lidad 96°22 g2-20
o1g0egts ‘auvo SNV37u0 MAN ASNOH IWNOILVNUALNT SSvHOuNd Gyvo Ligad gt" ost g2-L0
otogstes -aquvo SNV314N0 MAN 3SNOH TWNOILVNYUSILNI asvHound auv3 11430 G1’ ost g2-290
o1o0sts ‘auva agqiua xnvaug 61eessey VI GOWNNOXXS 3SvHound auvo LI@ad L£9°S E2-20
o1008Ts 'aava YaNNSY ooO6STZLZb2T TIO TISHS ASVHONNd auva LIgad 90st 22-290
orogste ‘davo SNVA1THO MAN ANVUAVLSAY SIXANHOD 3SVHOUNd GuVvVd LIdad 21°ab 22-20
oloogts ‘dauvo ozo2-882-008 LNAWAVd VITExi LV 3SVHOUNd GuYVD LIaaa et'ts 22-L0
oToogsts *ayuvo a3NNAX G99L0 ¥% AWDAII ASVHOuNd GuVa LIdad g9°82 t2-40
oroosts ‘ayuva NOLSNOH xOLGTOH SSMO7 3SVHOuNd Guva 1L1adad L£8°LE te-20
o1g0gsts *adyuvo V1IEE/WOD* NZWV IWNb> TAsasxaWT4d Yozeuy ONTNUNDaY duvd Lidad g0°bT t2-20
gtoosts ‘auvs SONINNGS 28% SLIY dOHS 3SVHOUNd GuVo Lidsd Tb dt T2-20
o1ocets -auva NOLSNOH 98% S AAXVL 3svHounNd auva LIasd B6°Teat te-20
oroogte -auvo SNVS1NO MAN BSNOH IWNOTLVYNYSLNI ASVHOuNd duva LIgad e.°02 12-40
orocests taquva SNVATHO MAN 3SNOH IWNOILVNUAILNI 3SVHOuNd Guvd L183d el°lé t2-20
o10o0ste -ayuvo SONINNAr 2e# AL1Y dOHS ASVHONNd Guva LIs3ad L2°8b az-L0
oroests -quva NOLSNOH 99904 LOda3q AWOH SHL ASVHONNd GHYVI LIsa 60°bS az-40
e100stea +duvo NOLSNOH 99G0% LOdSad 3WOH AHL 3SvHouNd Guvd L1G3ad G6°S6T oz-£0
o1d008Ts ‘ayuvo NOLSNOH SSOA - SVAEVeNVS 3SVHONNd Guva LIgad e6°Ott 02-40
o1oosts *aduva XL NOLSNOH SAIWG AGYIX S2éS LSOU4 6696 LIGSG WLY LSO¥S ao°092 61-20
otaosts ‘dauva XL NOLSNOR 66S @-3-H 11@sd Sod gost 61-£6
o1oests *auva XL NOLSNOH bei HaA90Nd LIgada Sd o0° a5 61-240
e1e0sts ‘dav XL NOLSNOH VAddNd OSTS bITa HYADOND Ligsd S0d 66°6 61-£0
o1ocets ‘quva XL NOLSNOH oSOT# SdO05S3NO0H LIGad SOd e6"b9 . 61-20
oreosts *auva XL NOLSNOH bret YASONH Ligadq Sad L6°ES 61-40
oraesia ‘aquva XL NOLSNOH bot HANONA Ligsad Sod 99°20T 61-L0
orooeta *duva XL © NOLSNOH bISi# YASONN Lligad $Od g2°69 61-20
oraeets tauva NOLSNOH eTot# SvV9 091809 asvHound duvo Ligad o9°19 61-° >

oro0gts -aquva XL NOLSNOH ZOTT # LYVWSL3d Ligad Sad 1L°292 &T )
NOILdI¥3S3ad NOLLOVSNVYL ANNONY aivd

cee ee ee ee eee eee eens SLIGSG/STWMVUGHLIM YSHLO wren err eerste erste sees eee
orgosTs ‘aquva YT SNV3THO MAN HSNOH “IWNOITLVNYSLNI 6982 LIGSHYS GuVd LIg3ad e2°ly g2-20
NOTLdI axISad NOILOVSNVSL LNNOWY 3ivd
oo°000%2 irsad3d 61-20 | ge é6Le2't Lisodad YwATISL 91-20
INNOWY NOTLOVSNVSL aiva | LNNOWY NOILOVSNVAL sivd

wee eee rere SLIGSYD/SLISOdAG => 7-7 e reer etre es

00°99 I Tr2ol‘2 T 9¢ | TT L2e's i, o¢€ j 00°
LNSWaLVLS STHL SONV IVE | LNAOHY 1 “ON I LNNOWY | “ON | INSHSaLVIS LSVT 3ONV IVE
{ STUMVSCHLIM | \

Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 13 of 18

       

     

seecgere err

SLisodad
NOS.

  

   

  

“play a4,A9yR asoym saQ}zeu Ou SYHT pue SON) 1Ob ‘Spues PTpais
‘aBeBzsow snoA vas ued NOA Bupyueg aus{TUg 4ysosy 40 ddy 35044

0

b JO ] 368d

T20¢e-Le-L0

GaNSSI] LNSAWSLVLS

BLOL-ELS-008-1

'T1V2. NOLLVIANUOINI UOd

ay} OF UT BOT noA uodUNH -aoetd auo uy sasueuty ANA TTB 39S

90042 XL NOLSNOH

GATE HLNOS SESE

Zg009-LZ “ON ASVD

NOISSSSSOd Ni YOLGAG Lb YALdVHO
SWAG NVA A LLOOS

 

HAA 000000-ZOT OWALLAT-L10Z90006 £0020. LSUAGL- 90220000

JIA J9QUIaIA] ZOLOL SUXAL “WAOM 140d GOS9T XOU “O'd

101g a”
Case 21-60052 Document 56 Filedin TXSB on 09/07/21 Page 14 of 18

UP paTsToads Se sata TseTnBawst so saouesaggtp Aue qiodau

“‘eunpasoid Bulouejeq ayy uy days yore aajaas pue yoogyoays inok 4) UonIppe ay] yOaY9 Jualeyip due saquEjeg
sau} i (01 9419) asnBy eouejeg yoogysays paysnipe snok 4yojeu pinoys (g aur]) eauejeq junosoe ino, ‘aaoge yaaysyiom

“b SUN] UO JUaUE}e}s INOA UO Jou Inq ‘Ja}siBas INOA UY aE JEU
SHPGI9 184J0 10 sysodap Aue ayiAq Junodoe snOA 0) payjpaio ueag aney Splinj yy Jey) eyedIpul 6] JUBWIA}e}s INOA UO S}ipal sayJO pue sysodap ye yew ‘10ys18a) Inod uy -¢

“BAOgE paplrvod
aoeds eyy ul Juawajeys inod uo jou jng 19)3}8a4 unos ut ae yeyy syqep 48Y}O 40 SyOBYD Aue ystq JUNO|DE InDs WOl) UMBIPUTIM Uaeg OAeY spun} ayy JEU S}EIPul 0} puawayzeys

ANOA UO S}gap JeyjO Jo SjEMEspYIUA WEY ‘Sxoayo By} je yeu ‘30}8|B0, nod uy s9}9)6801 yoogyDays InoA YMA JuBLIA]E]s BU} J0 JUOy ay UO UOReULOJUY YooyD ayy aseduO4 °z

40)5{801 inoA uy pasajua Uaeq oney suojoesuey BuIpueysyno U2 Jey} Aya, “ajajdusoo sj 10)9)8as yoogysayo snod eins ag‘)

 

aourjeg

 

(y sur) jeI0,, To

 

yooqyoays inod ul

palejus uaa OU aAeY

JBY] JUSWA}PIS INCA UO
Bueadde syipaio sayj}o

$ + JO ysesayul Aue ppy

 

 

 

 

 

 

$ Jej0}qNS

 

 

yooqyoayo

JNOA ul polajua uaaq

JOU SsABY Jey} SsaBieyo

$ - yueq Aue yoeugqns

 

 

 

 

| gouRyeq
¢ yooqyoayo uno, J3]Ug

 

 

 

aouryed
yunosay ino,

 

 

 

yUSWWa}B1S
UO UMOYS }OU S}ipaso
$+ Jaujo / syisodaq ppy

 

 

 

$ jeyo}gnS

 

 

Quauia}21s

SIU} UO UMOYS jou

S}IGSp Jayjo / syoayg)

$ - V aury yRNGNS

 

 

 

 

 

yUawaye}s Jo UOJ UO
¢ UMOYS sOUBIeq Ja}Uy

 

 

 

 

SUGeaq 19YI9O

junowWy Mequiny yIaYyD JaYSWOM

U} PasajUa jou suojoesueN Buipueys}no Aue pue juswiajeys nod ‘s9]81Ba1 yoogysays snod poau HNOA ‘Bag nod elojeg ‘JO0Q49BY9 NOA souR!EG NOA diay jm 33

:yOOqyIaYO INOA aauR]eq 0} MOY

 

B49 @ a6eg

tenner enter
tre emt rmntrnanintnnnentsneee
tennant

FOQUINN JUNO Ye
Jaquuny junosay nr,
FOQUIFN FUND Day Oe

YOoqysayy pajsnipy po, <.

“SOdNSOTOSTG 494j}0 pue ZUsHaaBy yUNODDOYy }rsodeqg ay3
PUB YdTeao94 Uodn JUuswazezs yUeG UNoOK BUTWEeXa aseeTg

 

‘b

‘se}siGax nok
SUSHIOM S14)

‘WHAWO}R}S S1y] {0 JUoY ay) UO pajsy ssosppe pue yueG ayy 0} uinja: pue dig (¢
ainjeusig
JaQUUnN junoooy

JAQUIAN junoaoy
Jaquinn junoosy

"SURO? PUR SGD JenlEW Aauo ‘sBujaeg ‘Buyyoeyn Burpnjou payepdn oq Pinoys Yoru syunoooe je Yst} (2
WOUIA}EIS Sjy] Jo JYOY a4 UO tMOYs UOPeLUsOJU; Ssaippe auj 0) sabueyo ayeyy (1

“SUORONASU asoyz MO}/O} ‘ssaippe snd aBuRYD Of “AjaIE|paWU) ssouppe Jo saBueyo Aue jo sn Ayjou aseaig

ARANDONR.ANT AND TReBeTAINANSAAAREANe TC Rene
“S@4UNSOTOSTG 438430 pue JUaWaduBY YyUNODDY

JFSodsq 3Y} UT PaTsposds se saTRTyeTNBassT 40 SaouBsassTp Aue Juodas pue Ydtases Uodn Yuauazezys YUeG sNOA aUTWexe aseatad

60052 Document 56 Filed in TXSB on 09/07/21 Page 15 of 18

 

o0°S9g Z2-20 | BS b9g'T 22-20 | 19 6bR'z 61-£0
99° 643 92-20 | be" Te9'T T2-20 | a8°6L2'1 91-£0
19° 628 s2-20 | 2£E°20641 az-20 | 00° 91-20
| |
30NVIVa aiva | RONVIVE aiva | SONV iva alva
a mm AONV IVE ATIVO ~ rr rr tt ner tr rr een ee
CGSNNTINOD) S0E0bed 09 "ON INNOD5V = INNODDV IWNOSwad 1Ssoa4

 

Case 21-

b 40 ¢ aBeyg
T202-2e-L0
GQANSSIT LNAWALVLS

BLOL-E1S-008-1
TIVO NOLLVAMOANI UOd

 

AMAQNVAALLOOS

DIGA A9QUIBJA] ZOTOL SEXO ‘IAOAA HOT GNS9T XO “O'd

1solg a"

CP

Annan AA AND Theme TAannannnneend 7 OTTO. An an a Annnoons
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 16 of 18

 

D2 #FOEON G2 OSm

00'000'2$
corso oy $
. mee, 0
artooolg sma [7]
. ‘ive
‘ nd
erteooa th CoE,
a SS
b $0 b a6eq
T20¢-42-L0
G4ANSSI LNAWSLVLS
! BLOL-ELS-008-1 moan
' VIVO NOLLVAOANI UOd wos he

 

 

O#LZ/GL/LZ0 88°62z'L$ O#LZ/SL/L0
sEROOOONItS
ARS a ee 3 a SERODQOSTIN atsess2 O44
egy ane
qSOHY I i 9 BBeLtN BS
Eis: he omen
Rete we ag & SS bLT) i wary Gawa ae
hatee ay . « aay mA iq pail -—
Aq U
tr, % 2 | Zoeonsr Ss + sme gag FS

ve ra emae ra tee 1 Lae cia erties ®

SHAG NVA A LLOOS

DIG JoquIaA! Z919L sexo ‘OM oq BNS9L XOg “Od

jsolq a"

oo
MAKE
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 17 of 18

,aBeg

 

€6'b9

 

 

 

 

 

 

 

 

€6'P9
€6'P9 e679
Ge cee- Se'eze-
Ge 'eze- 2£8°b2-
8F00E- OL BE-
BL" L92~ c6'Sb-
98°S12- 00°¢9-
98°¢S1- eer
Pve'60l- ye'60L-
00°S9S 00°S9S
00°S9S 00°S9S
00°S9S 00°S9S
LE Lze'e LL 2ee'e
LE'22e'€ Co Lly
88°612'E 00°0
88°6Z'C 00°0
88'622'e 00°000'Z
886221 88'6L7'}
Lb @9L't- bE 92'2-
Lb'29l'2- 9S°PL-
GG LpL'e- 09°S-
S6'0¢L'2- GLe-
OZ 8EL'e- 96°Te-
PeGLLZ- BL Pe-
90°169'Z- ps"09-
ZS°0€9'e- 69°€9~
€6'999'2- BECFL-
vo ve e- 29°8-
LE°SL'e- 90°71
L9°L0P'Z- Le Lb-
OP pee'Z- 90°8L-
ve'gge'z- €L'02-
LOGre'e- el ber
g8°Eze'Z- go'9z-
€2'L62'Z- 20°8¢-
96'8b2'Z- ZL'8P-
¥8'002'2- 8LLS-
99°6r}'Z- S1O8L-
L9°696'E- SLO8t-
Qe'68L'L- £9°LE-
BP LGL'L- 86°LZL-
LG°629'b- 00°09¢-
L9°69€'}- go'st-
ER eGe'L- 60'pS-
L'66Z'1- S6E61-
6Z'S0L'L- 6P'6-
0€'960'L- 00°0b-
O€'9S0'}- 26°€S-
€£°200'L- 09°19-
eZ 0v6- €6'p9-
09'¢28- £2'69-
29°908- 99°ZOL-
L6°C02- e6OLL-
86°c6S- L2°aSe-
22 OPE- LO OvE-
00°0

aouejeg junouly

mh Kh OM OOK

KK OK OK OK DK KOK OK OK OK OK OK OKO OK OK KOKO BS OK KOK KK OK OK OK OK OKO OK OKO

rr)

@3aH

OIN OXIN
wog'uoZeLUYy
JeBory

sAnyo
faBory

a3H

SOW YORIQ

IRE

woo uozewy
suaaibyen,

094809

wood yid

sa6o1y

UOXxy

woo uozewy

ayy doys

BUI[OSES [BUS
asnopj JBuoHeusazy|
SSNOH Jeuoeuss}Uy]
H 8)

ayy doys
JUBINISOY soatWLuOD
LOL

asnoy jeuoHewszU|
asno} jeuoiewayu]
SaM0'}

abueyo tO gaye,
ysed

83H

jodeqawoy
yodaqewory
JaBory

JaBory

Jabory

o9}s09

spoos swoH
Jebory

40B01y

s,eqqeues
yeus}sd

“O44 ssouisng axnieq

S}p9iD pue sysodag je}oL

bZ02/10/80

}isodaq

Wa}! | - SHP3ig pue s}yisodaq

sjuawAee PUB SyOBYD Je}OL

b202/10/80
1202/40/80
}202/40/80
-202/10/80
b20c/0e/20
Lcoc/oe/20

yay
way
y98UD
Ysyd
WPSBYOD
YSByd

Sluay}! 9 - sjuawiAeg pue syoayy
suoHoRsue], MON

LZOZ/ZZ/L0 JO se aouvjeg JeysiBay

aquejeg palesyo

suoHoesuell, paiealy [e}oL

SPB pue syisodaq je}oL

bZ0z/e7/20
+Z02/22/20
}20¢/22/20
L20c/61/20
-Z0¢/91/20

ysodeq
ysodeq
ysodaq
yisodaq
JOJSUBIL

SwUd}! g - Spain pue s}isodaq

HOV
HOV
HOV
HOV

sjuswiAed PUB SYDOYD JE]OL

LZoc/ee/Z0
}Z0z/92/20
Lcoc/ee/L0
LZOe/ec/Z0
be0c/ec/2o
b20z/e7/Z0
beOc/ec/20
LZ0c/e2/20
b20¢/e2/20
TACT ALAA PAS)
Leod/ee/L0
bcod/ec/20
bc0c/a22/L0
AVA LAA TAU
bcod/cc/20
L20c/e2/20
bZ0z/L 2/20
LTASTAL TAPAS)
bc0c/b¢e/L0
bz02/Le/10
L20¢/02/20
bZ0z/02/20
-20c/02/L0
b20Z/6 1/10
LZ0Z/61/20
bc202/64/20
bc0z/8t/L0
be07/8 1/20
}Z07/8 4/20
b20¢/8 1/20
+Z02/81/20
b20z/8 1/20
bZ02/81/20
}20Z/8 1/20
}2O7¢/8 4/20
L20z/84/20

PB
yosyd
wey
yay
yay
498UD
yey
we
2D
498YD
way
49BUO
49849
yaya
Psd
yay
PSBYd
‘ yOsyo
498YD
WIOYD
ayo
y9BUD
y9aUD
yay
HBYD
WSU
PsyD
say
spay
seu
APBYD
PsyD
BUD
BUD
yay
P3BYD

Sud}! OF - SJuaUAeg pue Sysayy
suonoesuel, pazeaj5

asuejeg Buluuiieg

 

aweN

lunN

ajyeq

adAy

 

bZ02/22/20 Buipuy poled ‘did - yueg so14

[reyoq UoHeNINUOIY
aq ue”, “A HCIS

b2/20/80
Wd be:b

Ne
Case 21-60052 Document 56 Filed in TXSB on 09/07/21 Page 18 of 18

z abed

 

 

 

 

 

BS" L0e 89° Z0€ aouerjeg Suipug
cy lse- ey Lge- SUONJOBSUEI] MON |EJOL
aouejeg qunouly Wo aweN uny a}eq ada

 

LZ0z/22/20 Buipuy poled ‘did - yueg Jso14
jejeq UOHelINUODaY Lz/zo/g0
ayAq ueA, "A 00S Wd b2ib
